UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6091


WILLIE T. BOBBITT,

                Plaintiff – Appellant,

          v.

KEITH WHITENER, Superintendent; STEPHANIE HALL, Assistant
Unit Manager; COCKERHAM, Sgt. of Green Unit; DANIEL BROWN,
Sgt., Facility Intelligence Officer; LINK, Correctional
Officer; BEARD, Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00011-FDW)


Submitted:   May 19, 2015                      Decided:    June 2, 2015


Before KING and      KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie T. Bobbitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie    T.    Bobbitt    appeals    the    district      court’s     orders

dismissing      his     42   U.S.C.   § 1983      (2012)      complaint    without

prejudice and denying reconsideration.                  We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                  Bobbitt v. Whitener,

No. 5:14-cv-00011-FDW (W.D.N.C. July 28, 2014; Jan. 9, 2015).

We   dispense    with    oral   argument    because     the    facts   and   legal

contentions     are   adequately      presented    in   the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2